Citation Nr: 0311051	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The Board previously denied the veteran's claims in a March 
2000 decision, but, following a motion from the Secretary of 
Veterans Affairs (Secretary), this decision was vacated in a 
November 2000 order of the United States Court of Appeals for 
Veterans Claims (Court).  The veteran's claims were again 
denied in an August 2001 Board decision.  He appealed this 
decision to the Court, and, in November 2002, the Court 
granted a joint motion to vacate the August 2001 Board 
decision and remand the case back to the Board.


REMAND

In the October 2002 joint motion, the veteran and the 
Secretary described several specific areas in which further 
development was necessary.  

First, it was pointed out that further efforts were necessary 
to obtain records from the St. Francis Medical Center in 
Lynwood, California, as this facility, when originally 
contacted by the RO, recommended that the request be 
resubmitted on account of the temporary unavailability of the 
records.

Second, it was noted that, following a request for records, 
the Office of the Surgeon General of the Army (Surgeon 
General) had responded that exact dates of treatment were 
needed in order to search for his records.  The RO, however, 
never advised the veteran of the need for more exact dates.

Third, the joint motion called for the veteran to be afforded 
a VA examination to address the nature, extent, and etiology 
of his claimed disabilities, given the recent enactment of 
38 U.S.C.A. § 5103A (West 2002).

Therefore, in order to comply with the specifications of the 
October 2002 joint motion, this case is REMANDED to the RO 
for the following action:

1.  After obtaining a signed release form 
from the veteran, the RO should contact 
the St. Francis Medical Center in 
Lynwood, California, and obtain all 
records of treatment of the veteran.  If 
the search for such records has negative 
results, documentation to that effect 
should be added to the claims file.  All 
records obtained by the RO must be added 
to the claims file.

2.  The RO should contact the veteran and 
request exact dates of treatment for his 
claimed disabilities during service.  If 
the veteran responds with additional 
information, the RO should again contact 
the Office of the Surgeon General of the 
Army and request all available records of 
treatment of the veteran.  If the search 
for such records has negative results, 
documentation to that effect should be 
added to the claims file.  All records 
obtained by the RO must be added to the 
claims file.

3.  Then, the RO should afford the 
veteran a VA examination to determine the 
nature and etiology of his claimed back 
disorder, heart disorder, left leg 
disorder, bilateral foot disorder, and 
asthma.  The examiner should be provided 
with the veteran's claims file and must 
review the entire claims file in 
conjunction with the examination.  The 
examiner is first requested to state 
which of the veteran's claimed disorders 
are shown to be present on examination.  
If any of the veteran's claimed disorders 
are not found to be present, the examiner 
must clearly state this in his report.  
For each diagnosed disorder, the examiner 
must then provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that such disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

If the RO deems it necessary, separate 
examinations may be conducted for the 
veteran's claimed disorders; this is left 
to the discretion of the RO.  If separate 
examinations are conducted, however, each 
examiner must address all of the 
questions specified in this paragraph as 
to the nature, extent, and etiology of 
the disability or disabilities addressed 
by that examination.

4.  The RO should then review the claims 
file and determine whether all requested 
development has been completed in 
accordance with the specifications of 
this REMAND.  Any deficiencies in the 
evidentiary development must be corrected 
before further RO action.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

6.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the issues of service 
connection for back disorder, heart 
disorder, left leg disorder, bilateral 
foot disorder, and asthma.  This 
Supplemental Statement of the Case must 
address the provisions of 38 C.F.R. 
§ 3.159 (2002), and the veteran must be 
specifically notified of the type of 
evidence necessary to substantiate his 
claims and the relative duties of the 
veteran and the VA in obtaining such 
evidence.  After allowing a reasonable 
period of time for a response from the 
veteran and his representative, this case 
should be returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome that is warranted for each of the veteran's 
claims.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


